UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7990


MARION LAMONT SHERROD,

                Plaintiff - Appellant,

          v.

LAWRENCE PARSONS; JEFFREY WALL;          KIERNAN   SHANAHAN;   K.
GOODWIN, Correctional Officer,

                Defendants - Appellees.



                             No. 16-7415


MARION LAMONT SHERROD,

                Plaintiff - Appellant,

          v.

LAWRENCE PARSONS; JEFFREY WALL;          KIERNAN   SHANAHAN;   K.
GOODWIN, Correctional Officer,

                Defendants - Appellees.




Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
Chief District Judge. (3:15-cv-00068-FDW)


Submitted:   March 7, 2017                  Decided:   March 10, 2017
Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


No. 15-7990 dismissed, No. 16-7415 affirmed, by unpublished per
curiam opinion.


Marion L. Sherrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     In    Appeal    No.      15-7990,      Marion     Lamont       Sherrod     seeks      to

appeal the district court’s orders, filed on June 1 and June 22,

2015, dismissing his 42 U.S.C. § 1983 (2012) action and denying

his motion to reconsider.             We remanded the case to the district

court for a determination of whether Sherrod’s notice of appeal

was timely filed with prison officials, as the record before us

did not conclusively reveal when Sherrod delivered the notice of

appeal to prison officials for mailing.                         See Fed. R. App. P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                          On remand the

district    court,       by   order    of     October      3,   2016,    made    several

specific factual findings and concluded that Sherrod did not

timely file his notice of appeal.                      Sherrod appeals from the

district court’s October 3 order in Appeal No. 16-7415, which

has been consolidated with Appeal No. 15-7990.

     Parties are accorded 30 days after entry of the district

court’s judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A), with a few exceptions not relevant here.                                 “[T]he

timely    filing    of    a   notice     of       appeal   in   a    civil    case    is   a

jurisdictional requirement.”                Bowles v. Russell, 551 U.S. 205,

214 (2007).        The district court’s original orders were entered

on the docket on June 1 and June 22, 2015.                          The district court

found on remand, after receiving submissions from Sherrod and

the North Carolina Department of Public Safety, that Sherrod did

                                              3
not file a timely notice of appeal within the designated time

period and in accordance with Fed. R. App. P. 4(c)(1).

       We review the district court’s factual findings for clear

error.     Fed. R. Civ. P. 52(a)(6); see Ray v. Clements, 700 F.3d
993,   1012    (7th     Cir.    2012)    (applying        clear    error     review      to

district      court’s       factual     findings     in     prison     mailbox         rule

determination).          A    finding    is      “clearly    erroneous”         when    the

reviewing court “is left with the definite and firm conviction

that   a   mistake      has    been    committed.”          Anderson       v.    City    of

Bessemer    City,     470 U.S. 564,    573   (1985)       (internal      quotation

marks omitted).              Because we perceive no clear error in the

district court findings, we affirm the district court’s October

3, 2016, order in No. 16-7415, and we must dismiss Sherrod’s

untimely appeal in No. 15-7990 for lack of jurisdiction.                                 We

dispense      with    oral     argument       because      the     facts     and   legal

contentions     are     adequately      presented     in     the    materials      before

this court and argument would not aid in the decisional process.



                                                           NO. 15-7990, DISMISSED;
                                                             NO. 16-7415, AFFIRMED




                                             4